Title: To James Madison from Gabriel Duvall, 23 January 1805 (Abstract)
From: Duvall, Gabriel
To: Madison, James


23 January 1805, Treasury Department, Comptroller’s Office. “By the 4th section of the Act of the 28th February 1803, it is the duty of the Consuls, vice-consuls &c. of the U. S. from time to time to provide for the Mariners & seamen of the U. S. who may be found destitute within their districts respectively, sufficient subsistence & passages to some port in the U. S. subject to such instructions as the Secretary of State shall give.
“All masters of vessels belonging to citizens of the U. S. & bound to some port therein are enjoined to take distressed seamen on board, at the request of said Consuls, vice Consuls &c. & transport them to the port in the U. S. to which the vessel may be bound, at the rate of 10 dollars each.
“Capt. Boyle has brought from Baracoa, in Cuba, nine distressed seamen, & there being no Consul there, he supplied the seamen with provisions. A question arises whether, under these circumstances, he is entitled to be paid for the provisions furnished. As this question must be decided upon principles and regulations which are to be found only in the Dep⟨artmt.⟩ of State, it is submitted to the consideration of the Secretary.”
